           Case 3:20-cv-03131-JSC Document 96 Filed 07/10/20 Page 1 of 2

                                                                                                                NEW YORK
                                                                                                                LOS ANGELES


Peggy J. Wedgworth
Direct Dial: (212) 594-5300
pwedgworth@milberg.com




                                                                July 10, 2020

 VIA ECF
 Honorable Jacqueline Scott Corley
 United States Magistrate Judge
 U.S. District Court for the N.D. of California
 San Francisco Courthouse, Courtroom E-15th Fl.
 450 Golden Gate Avenue
 San Francisco, CA 94102


        Re: In re California Gasoline Spot Market Antitrust Litig., No. 3:20-cv-03131-JSC
            (N.D. Cal.)
            Letter in Support of Co-Lead Interim Class Counsel Application of Robins
            Kaplan LLP and Pritzker Levine LLP

Dear Judge Corley:

        My firm is counsel to plaintiff Asante Cleveland, Cleveland v. SK Energy Americas, Inc et
al., No. 5:20-cv-04502-VKD (N.D. Cal., transferred Jul. 8, 2020). An administrative motion to
relate the case was filed on July 8, 2020 (ECF No. 72). I submit this letter pursuant to Rule 23(g)
of the Federal Rules of Civil Procedure and this Court’s July 1, 2020 Order (ECF No. 68). As set
forth below, my firm supports the application of Aaron M. Sheanin of Robins Kaplan LLP and
Elizabeth C. Pritzker of Pritzker Levine LLP to serve as co-lead interim class counsel for
purchasers of gasoline at retail within California (ECF No. 83). I attach my firm’s resume to reflect
our experience and leadership in antitrust class actions.

        I and others from my firm have worked closely with both Aaron Sheanin (most recently in
his capacity as court-appointed co-lead counsel in Hard Disk Drives Suspension Assemblies
Antitrust Litig., MDL 2918 (N.D. Cal.)) and Elizabeth Pritzker in numerous antitrust and class
action cases over many years. Both are exceptional attorneys who consistently obtain impressive
results for their clients. Both attorneys are from highly-regarded firms with extensive expertise,

            One Pennsylvania Plaza ∙ New York, New York 10119 ∙ T 212.594.5300 ∙ F 212.868.1229 ∙ milberg.com
           Case 3:20-cv-03131-JSC Document 96 Filed 07/10/20 Page 2 of 2

Hon. Jacqueline Scott Corley
July 10, 2020
Page 2


leadership and knowledge prosecuting complex antitrust cases. Significant to this case, both Mr.
Sheanin and Ms. Pritzker have ample experience litigating energy market manipulation cases,
including serving as Co-Chairs of the Discovery Committee in In re Natural Gas Antitrust Cases,
J.C.C.P. 4221, 4224, 4226 & 4228 (Cal. Super. Ct. San Diego Cty.) and have already consulted
in-house economic consultants who have undertaken preliminary class damages analyses for the
Cartwright Act claim at issue in this case. Both Robins Kaplan and Pritzker Levine have the
resources and specialized experience litigating the type of conduct at issue here to more than satisfy
the Rule 23(g) factors necessary to serve as co-lead interim class counsel.

        For the aforementioned reasons, as well as those set forth in their application, my firm
supports Aaron Sheanin’s and Elizabeth Pritzker’s appointment as co-lead interim class counsel
in this matter.


                                                            Respectfully submitted,


                                                                   /s/ Peggy J. Wedgworth____________

                                                            Peggy Wedgworth (pro hac vice forthcoming)
                                                            Andrei Rado (pro hac vice forthcoming)
                                                            Blake Yagman (pro hac vice forthcoming)
                                                            MILBERG PHILLIPS GROSSMAN LLP
                                                            One Pennsylvania Plaza, Suite 1920
                                                            New York, New York 10119
                                                            Telephone: 212-594-5300
                                                            Email: pwedgworth@milberg.com
                                                                   arado@milberg.com
                                                                   byagman@milberg.com

                                                            David Azar (CA Bar No. 218319)
                                                            MILBERG PHILLIPS GROSSMAN LLP
                                                            16755 Von Karman Avenue, Suite 200
                                                            Irvine, California 92606
                                                            Telephone: 212-594-5300
                                                            Email: dazar@milberg.com

                                                            Attorneys for Plaintiff Asante Cleveland


  PJW:ln


           One Pennsylvania Plaza ∙ New York, New York 10119 ∙ T 212.594.5300 ∙ F 212.868.1229 ∙ milberg.com
